DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the limitations reciting: “cause the processing circuitry to perform the curvature interpolation by applying an equation that associates a corresponding interpolated output value with respective output values of a subset of the plurality of entries, step sizes between entries of the subset of the plurality of entries, and a phase between an interpolated entry representing the input value set and an entry of the subset of the plurality of entries” renders the claims indefinite. It is unclear as to how the step sizes between entries, and the phase between the interpolated entry are derived and/or to the performance of the curvature interpolation. It is unclear as to what is included or excluded by the claimed language.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 8, 13 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14-15 respectively, of U.S. Patent No. 11183146, hereinafter the 46 patent.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 8, 13, and 16 which are not explicitly recited in claims 1 and 14-15, respectively, of the ’46 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
Claim 8 of the instant application is an obvious variant of claim 1 of the US patent in that claim 1 of the patent at least encompasses all the features found in claim 8 of the instant application. Claim 8 is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Thus, it is unpatentable for obvious-type double patenting. 
	The features of claim 14 of the patent at least encompasses all the features found in claim 13 of the instant application. Claim 13 of the instant application is broader in every aspect than the patent’s claim 14 and is therefore an obvious variant thereof. Thus, it is unpatentable for obvious-type double patenting.
	Claim 16 of the present application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of the ’46 patent, as claim 15 of the patent anticipates all the features found in claim 16 of the application..
While the features of an apparatus claim(s) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art method or apparatus teaches all the steps or structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and functionally distinguishable from the claims of the ’46 patent.  Thus, the granting of the current application would infringe with the claimed invention of the ’46 patent. 

Allowable Subject Matter
6.	Claims 1-20 would be allowed upon the filing of a Terminal Disclaimer to obviate the obviousness-type double patenting rejections, because the prior art of record do not appear to teach obtaining an interpolated output value for an input value set of an image data by performing curvature interpolation based on output values of a plurality of entries of a lookup table (LUT), wherein the plurality of entries respectively map the output values to defined input value sets; and applying the interpolated output value to the image data to generate updated image data for display.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dai et al. (US 20170076431) discloses a method for image processing may include inputting a first pixel value corresponding to a first pixel of an image into a LUT. The LUT may map one or more LUT input values to one or more LUT output values. The first pixel value may correspond to a first LUT input value that maps to a first LUT output value in the LUT. The first pixel may include one or more pixel values. The method may include generating a noise value for the first LUT input value. The method may include generating a first interpolated LUT output value for the first LUT input value based on the noise value. The method may include transforming the image into a transformed image using the first interpolated LUT output value. See par. 5-8, 27 & 34-47.
Aldrich et al. (US 20050213122) using Look-up tables to implement transfer functions in a processor-efficient manner. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer can be reached on 571-272-7729.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
09/10/2022